           Case 3:13-cr-00765-SI Document 245 Filed 06/14/19 Page 1 of 1

TIME:      4 minutes
                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                               CRIMINAL PRETRIAL MINUTES

Date:    6/14/19

Case No.       CR-13-765 SI                 Judge:    SUSAN ILLSTON

Title:   UNITED STATES -v- EUGENE HILL(nc)(p)

Attorneys:     Nikhil Bhagat   Robert Waggener


Deputy Clerk: Tracy Kasamoto      Court Reporter:    Ana Dub

                                       PROCEEDINGS

1 Sentence Re: Supervised Release Violation - HELD



ORDERED AFTER HEARING:

The defendant is doing well and the Court takes judicial notice of the Probation Form 12.
